PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/082,408
Filing Date: September 5, 2018
Appellant(s): ESTEVE et al



__________________
Everett G. Diederiks, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/10/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/6/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14, recites the limitation "the food product is formed with a humidity level between 2.5 to 6.5%" and it is unclear whether this is the humidity level of the food product before or after exiting the extrusion die.
Claim Rejections
Regarding the subject matter, Examiner points out that claims 1-8 and 15 are directed towards an apparatus and are examined as such.  The material worked upon, i.e. the workpiece, or transitory materials employed, or the process of using the apparatus are viewed as reciting intended use and patentable weight is only given to that which structurally limits the apparatus.  Please see MPEP 2114 R1 to 2115 R2 for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 5538744, already of record).

Though Miller et al do not teach the indentations are circular, the peripheral indented portion comprises between 8 and 20 indentations, and the ratio of the curved peripheral length to the total indented length is in the range of 1:15 to 1:45, Miller et al do teach the indentations can be of any geometric configuration, arranged in any desired pattern and distribution (col 6 lns 31-37), the number and positioning of the ridges (corresponding to indentations in the die) may be varied depending on factors such as the desired crust texture or thickness or the desired size, shape or appearance of the product (col 2 lns 50-53) and up to about 95% of the cross-sectional area of the dough extruded from the die is in the ridges (col 6 lns 51-53) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
For claims 2 and 4, Miller et al teach the indentations are regularly spaced on the periphery of the circular central portion (Fig. 3), and the indentations are triangular or square (col 6 lns 58-62).
For claim 7, Miller et al teach coextruding a filling and a dough to form ridges and valleys in the dough (col 2 lns 26-29) and as such the die would accommodate a central coextrusion nozzle.
For claim 8, Miller et al teach a food product manufacturing machine comprising an extruder on the extremity of which is connected the extrusion die for the manufacture of a stream of food product (Fig. 5) and though Miller et al do not explicitly teach a separating apparatus to form a plurality of individual food items from the stream of food product, Miller et al do teach the dough tube formed by the die may be cut to form an annular dough (col 7 lns 11-12) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a separating apparatus to form a plurality of individual food items from the stream of food product in order to perform the cutting operation automatically.
.
 (2) Response to Argument
Appellant’s arguments filed 8/10/21 were fully considered and are not persuasive.
Before addressing each argument individually though, Examiner would like to clearly show how the extrusion die of the subject application is being claimed by 

    PNG
    media_image2.png
    320
    239
    media_image2.png
    Greyscale

As best seen in Figure 4 of the subject application, reproduced above right, the extrusion die 2 has a circular central opened portion 28 and a peripheral indented opened portion 29 comprising indentations 30 which are in communication with the circular central portion 28. Figure 4 shows an exemplary embodiment related to claim 1. Circular central opened portion 28 forms spaced curved lines between each indentation 30 that extend around a periphery of the circular central portion. A curved peripheral length is defined by adding all of the curved peripheral lengths of the spaced curved lines. Likewise, each indentation 30 is defined by a curved indentation line. The indentation lines have a total indented length defined by adding the lengths of the indentation lines. Claim 1 requires that the ratio of the curved peripheral length to the total indented length is in the range of 1:15 to 1:45.

Appellant’s individual arguments are addressed as follows: 

Examiner, however, points out that following “extruding a food product”, claim 9 further recites “using an extruder, the food product passing through an extrusion die connected to the end of the extruder” so it is unclear whether the claimed humidity level is of the food product before or after exiting the extrusion die.  Also, though the specification may disclose a humidity level of between 2.5 and 6.5% of food after exiting the extrusion die, that claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Examiner, however, points out that the same logic does not apply to claims 14 and 15 because claim 14, drawn to a method of manufacturing an extruded food product, recites “the food product is formed with a humidity level between 2.5 to 6.5%”, whereas claim 15, drawn to an extrusion die, refers to a food product having a humidity level between 2.5 to 6.5%.  
Third, Appellant asserts that the arrangement in Miller produces indentations 42 to form a certain type of crispness in a crust and there is no apparent reason to modify the die in Miller to have the specifically claimed structure set forth in claim 1, and if one were to optimize ridge size for crispness, one would not get the same dimensions as would be achieved when optimizing for the appearance of scales.
Examiner, however, points out that Miller goes beyond concern for just crispness in the crust. Miller teaches the number and positioning of the ridges (corresponding to indentations in the die) may be varied depending on factors such as the desired crust texture or thickness or the desired size, shape or appearance of the product (col 2 Ins 50-53) so it would have been obvious for one to optimize for appearance.

Examiner, however, points out that much of Miller’s teachings are concerned with the making of dough (col 2 lns 18-25) and are not limited to dough enrobed pies as Miller teaches that the dough of the present invention can optionally be filled with a filling prior to being cooked to form a filled dough product (col 5 lns 42-44).
Fifth, Appellant asserts that the Examiner notes that Miller suggests changing the shape for desired crust texture of thickness or desired shape, size or appearance of the product. However, Miller does not disclose optimizing the ridges for producing macro cracks or to produce scales, and therefore if one were to optimize ridge size for appearance generally, one would not get the same dimensions as would be achieved when optimizing for the appearance of scales.
Examiner, however, points out that although much of Appellant’s arguments focus on producing scaling on a piece of cereal, the claims are not limited to that as the appearance of scales is not found to be claimed.  Also, since the appearance of scales gives a natural look, it would have been obvious to one to optimize for such a desirable appearance.

Examiner, however, points out that Miller teaches the number and positioning of the ridges (corresponding to indentations in the die) may be varied depending on factors such as the desired crust texture or thickness or the desired size, shape or appearance of the product (col 2 lns 50-53) and the indentations can be any geometric configuration (col 6 lns 35-36) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the indentations be circular and the peripheral indented portion comprise between 8 and 20 indentations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of 
Seventh, Appellant asserts that claim 15 depends from claim 1 and further requires that the die is configured to extrude a food product having a humidity level between 2.5 to 6.5%, and without supporting evidence, the Examiner alleges that Miller discloses an extrusion die capable of extruding a product having the claimed humidity level.  However, as best explained in Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335 (Fed. Cir. 2012), “Configured to” in claims requires a structure that is more than just capable of performing a function, but is actually made to perform the function, and the Examiner has not met this burden and the rejection should be reversed.
Examiner, however, points out that there is nothing special about a food product having a humidity level between 2.5 to 6.5% that the die handling a food product of 15 to 30% water (col 5 ln 16) could not handle.
Eighth, Appellant asserts that claim 14 depends from claim 9 and requires the food product to be formed with a humidity level between 2.5 to 6.5%, and the Examiner admits that Miller does not teach a food product formed with a humidity level between 2.5 to 6.5%. However, as with all other claimed features missing from Miller, the Examiner simply holds this limitation to be obvious as Miller. At best, the Examiner references that Miller has a dough with 15 to 30 weight percent water, referencing 
Examiner, however, points out that claim 14 is rejected as indefinite because it recites the limitation "the food product is formed with a humidity level between 2.5 to 6.5%" and it is unclear whether this is the humidity level of the food product before or after exiting the extrusion die.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JAMES SANDERS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        


Conferees:
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.